19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Todd Eric HAGAN, J.P.H.R.T., Appellant,v.HUMPHREY, Officer, LCCC;  in his official and non-officialcapacities;  Fortinel, Officer, LCCC;  in his official andnon-official capacities;  Carol Currans, Sargeant, LCCC;  inhis official and non-official capacities;  Dennis Blome,Sheriff, LCCC; in his official and non-official capacities;Nick Hamilton, Officer, LCCC; in his official andnon-official capacities, Appellees.
No. 93-3251.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 3, 1994.Filed:  March 10, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Todd Eric Hagan, a Tennessee inmate, appeals from the order of the District Court1 dismissing his 42 U.S.C. Sec. 1983 claim for failure to prosecute.  Having reviewed the original record, we conclude that Hagan has failed to show that the court's dismissal of the complaint was an abuse of discretion.  We further conclude that an opinion would lack precedential value.  Accordingly, the decision of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable John A. Jarvey, Chief United States Magistrate Judge for the Northern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)